DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 10/24/2022 Amendment.
Claims 1-3, 5, 7-10, 12-15, 17 are pending and examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 12-15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,472,261 to Chun et al. (hereafter Chun).
Regarding independent claim 1, Chun teaches a memory controller (FIG. 1: SOC 110), comprising: 
a decoder, configured to receive and decode data from a memory module to generate decoded data (FIG. 1: ECC/Cache module 140, see 4:1-4); 
an inherent error counter, coupled to the decoder, configured to generate error bit information of the data (for determining number of errors, see 7:41-55); and 
a refresh rate control circuit (FIG. 1: DRAM refresh module 160), coupled to the error counter, configured to determine a refresh rate of the memory module according to the error bit information (e.g. during power saving mode, refreshing the DRAM 120 of FIG. 1 at rate R5 for once every 158 ms with ECC/cache module 140 is capable of correcting a single error, see 7:41-55);
wherein the refresh rate control circuit is configured to increase the refresh rate of the memory module if the error bit information indicates that an error bit count or a bit error rate of the data is greater than a first threshold, and the refresh rate control circuit is configured to decrease the refresh rate of the memory module if the error bit information indicates that the error bit count or the bit error rate of the data is lower than a second threshold (the refresh rate is increased/decreased when the number of error is greater/lower than 1, respectively, see 7:18-8:3).
Regarding dependent claim 2, Chun teaches wherein the error bit information is an accumulated number of error bits of the data in a past period of time, or the error bit information is a bit error rate of the data, or the error bit information indicates which level the error bits of the data belongs to (e.g. bit error rate of data when the DRAM is in power saving mode).
Regarding dependent claim 3, Chun teaches wherein the refresh rate control circuit is configured to determine the refresh rate of the memory module according to the error bit information and a current temperature of the memory module (FIG. 1: e.g. at temperature T2, see 6:61-7:5).
Regarding dependent claim 7, Chun teaches wherein the memory controller is a dynamic random access memory (DRAM) controller (FIG. 1: SOC 110 comprising DRAM controller 130), and the memory module is a DRAM module (FIG. 1: DRAM 120).
Regarding independent claim 8, Chun teaches a control method of a memory system, comprising:
receiving data from a memory module (FIG. 1: ECC/cache module 140 reading and checking the DRAM content, see 7:6-17); 
decoding the data to generate decoded data  (FIG. 1: ECC/cache module 140 reading and checking the DRAM content, see 7:6-17); 
generating error bit information according to the data and the decoded data  (FIG. 1: ECC/cache module 140 reading and checking the DRAM content, see 7:6-17); and 
determining a refresh rate of the memory module according to the error bit information (e.g. during power saving mode, refreshing the DRAM 120 of FIG. 1 at rate R5 for once every 158 ms with ECC/cache module 140 is capable of correcting a single error, see 7:41-55);
wherein the step of determining the refresh rate of the memory module according to the error bit information comprises: 
increasing the refresh rate of the memory module if the error bit information indicates that an error bit count or a bit error rate of the data is greater than a first threshold (the refresh rate is increased when the number of error is greater than 1, respectively, see 7:18-8:3); and 
decreasing the refresh rate of the memory module if the error bit information indicates that the error bit count or the bit error rate of the data is lower than a second threshold (the refresh rate is decreased when the number of error is lower than 1, respectively, see 7:18-8:3).
Regarding dependent claims 9-10, 12, see rejections applied to claims 2-3 and 7 above.
Regarding independent claim 13, Chun teaches a memory system, comprising: 
a memory module (FIG. 1: DRAM 120); and 
a memory controller (FIG. 1: SOC 110), configured to access the memory module, wherein the memory controller comprises: 
a decoder, configured to receive and decode data from the memory module to generate decoded data (FIG. 1: ECC/Cache module 140, see 4:1-4); 
an inherent error counter, coupled to the decoder, configured to generate error bit information of the data (for determining number of errors, see 7:41-55); and 
a refresh rate control circuit, coupled to the error counter, configured to determine a refresh rate of the memory module according to the error bit information (e.g. during power saving mode, refreshing the DRAM 120 of FIG. 1 at rate R5 for once every 158 ms with ECC/cache module 140 is capable of correcting a single error, see 7:41-55);
wherein the refresh rate control circuit is configured to increase the refresh rate of the memory module if the error bit information indicates that an error bit count or a bit error rate of the data is greater than a first threshold, and the refresh rate control circuit is configured to decrease the refresh rate of the memory module if the error bit information indicates that the error bit count or the bit error rate of the data is lower than a second threshold (the refresh rate is increased/decreased when the number of error is greater/lower than 1, respectively, see 7:18-8:3).
Regarding dependent claims 14-15, 17, see rejections applied to claims 2-3 and 7 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of US 10,672561 to Jang et al. (hereafter Jang).
Chun teaches, as applied in prior rejection of claim 1, all claimed subject matter except further limitations set forth in the following claims.
Regarding dependent claim 5, Jang teaches a refresh rate control circuit (see FIG. 5) comprises a refresh counter (FIG. 5: refresh clock controller), wherein the refresh rate control circuit determines an internal threshold of the refresh counter according to the error bit information (FIG. 5: nFB), and the refresh counter outputs a refresh command to a command queue when an counter value of the refresh counter reaches the internal threshold (see 10:14-29).
Since Chun and Jang are both from the same field of endeavor, the purpose disclosed by Jang would have been recognized in the pertinent art of Chun.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include a refresh counter in the refresh rate controller of Chun as suggested by Jang because the refresh counter is an essential component in the refresh rate controller.

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.
Applicant argues that Chun fails to show “increase the refresh rate … if … a bit error rate of the data is greater than a first threshold, and … decrease the refresh rate … if … the bit error rate of the data is lower than a second threshold”. In response to this argument, Examiner’s interpretation of first threshold and second threshold are the same threshold, since the claim does not recite they are different.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 13, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824